Citation Nr: 1015806	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 
1973.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2008, at which time, it was remanded 
for further development.  Following the requested 
development, the VA Remand and Rating Development Team in 
Huntington, West Virginia, confirmed and continued the 
denials of entitlement to service connection for a low back 
disability, a left knee disability, and a right knee 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.

In April 2008, during the course of the appeal, the Veteran 
had a video conference with the Veterans Law Judge whose 
signature appears at the end of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic, identifiable low back disability, diagnosed 
primarily as degenerative disc disease and arthritis, was 
first manifested many years after service, and the 
preponderance of the competent evidence of record shows that 
it is unrelated to service.

2.  A left knee disability, diagnosed primarily as a torn 
lateral meniscus and osteoarthritis, was first manifested 
many years after service, and the preponderance of the 
competent evidence of record shows that it is unrelated to 
service.
3.  A right knee disability, diagnosed primarily as 
osteoarthritis, was first manifested many years after 
service, and the preponderance of the competent evidence of 
record shows that it is unrelated to service.


CONCLUSIONS OF LAW

1.  A low back disability, diagnosed primarily as 
degenerative disc disease and arthritis, is not the result of 
disease or injury incurred in or aggravated by service, nor 
may arthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.  A left knee disability, diagnosed primarily as a torn 
lateral meniscus and osteoarthritis, is not the result of 
disease or injury incurred in or aggravated by service, nor 
may osteoarthritis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

3.  A right knee disability, diagnosed primarily as 
osteoarthritis, is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for a low back disability 
and bilateral knee disability.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.
In November 2001, VA received the Veteran's claims, and there 
is no issue as to providing an appropriate application form 
or completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, the 
requirement for rating service-connected disabilities and for 
assigning effective dates, should service connection be 
granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment by private health care providers 
from March 1997 to August 2009; and records reflecting his 
treatment by VA from August 2004 through July 2006.  In June 
2004, April 2006, and December 2008, VA also examined the 
Veteran to determine the nature and etiology of any low back 
and knee disabilities found to be present.  The VA 
examination reports show that the examiners reviewed the 
Veteran's past medical history, including his service 
treatment records, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).
Finally, the Veteran had video conferences with members of 
the Board in October 2007 and April 2008.  As noted above, 
the latter was held before the undersigned Veterans Law 
Judge.  Transcripts of those hearings have been associated 
with the claims folder. 

On several occasions from September 2008 to March 2009, VA 
made multiple attempts to obtain copies of the Veteran's 
claimed VA medical treatment in Texas prior to 2004.  
However, those efforts met with negative results.  In March 
2009, VA notified the Veteran of those efforts, and requested 
that he submit any available records in his possession or any 
alternate records for the time period indicated.  The Veteran 
did not respond to that notice; and there is no reason to 
believe that further efforts to obtain such evidence would be 
any more productive.  Indeed, further development in this 
regard would unnecessarily impose additional burdens upon the 
Board with no reasonable possibility of any benefit flowing 
to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The Low Back

The Veteran contends that he injured his low back in service 
while lifting a heavy gyroscope.  He states that he has had 
back pain since that time and that his low back disability is 
now diagnosed as degenerative disc disease.  Therefore, he 
maintains that service connection is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

During the Veteran's March 1967 service entrance examination, 
there were no complaints or clinical findings of low back 
disability.  In April 1971, however, he complained of a one 
day history of low back pain after heavy lifting.  The 
diagnosis was interspinous ligament strain.  Thereafter, he 
was placed on light duty and followed, medically, for the 
next five months.  The possibility of a herniated nucleus 
pulposus was considered; however, multiple X-rays and 
consultations with the Orthopedic Service revealed no more 
than lumbar strain.  In August 1971, the Veteran performed 
his duties during a trial period to determine his fitness for 
duty.  After one week of rigorous activity, he was found fit 
for full duty.  Thereafter, the Veteran completed his 
remaining year and five months of duty without any recorded 
complaints or clinical findings of low back disability.  
Indeed, during his January 1973 service separation 
examination, his spine was found to be normal.

There were no further recorded complaints of back pain until 
March 1997, when the Veteran was treated at Metroplex 
Hospital for a fractured right fifth metacarpal.  Despite 
those complaints, there were no findings of chronic, 
identifiable back pathology until March 2004, when an MRI 
revealed early degenerative disc disease at L5-S1.  Although 
the Social Security Administration granted the Veteran 
disability benefits in November 2005, primarily for that 
disorder, the preponderance of the competent evidence of 
record shows that it is unrelated to any event in service, 
including the low back strain in 1971.  

In April 2004, Russell S. Dickerson, M.D., opined that it was 
possible that the Veteran's current low back pain was related 
to his in service injury.  However, Dr. Dickerson's opinion 
is speculative, general or inconclusive in nature, and as 
such, cannot support the Veteran's claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings.  The 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, Dr. Dickerson does not present a rationale for 
his opinion or indicate that he ever reviewed the Veteran's 
claims folder or service medical records.  Moreover, it does 
not explain the lack of recorded complaints or clinical 
findings of low back disability for the twenty-five year 
period from August 1971 through March 1997.  Rather, Dr. 
Dickerson's conclusion appears to be based solely on the 
history reported by the Veteran.  In this regard, the Board 
notes that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the Board finds Dr. Dickerson's opinion unpersuasive and of 
no probative value.  Nevertheless, in June 2004 and April 
2006, VA examined the Veteran to determine the nature and 
etiology of any low back disability found to be present.

Unlike Dr. Dickerson, the VA examiners reviewed the Veteran's 
claims file and medical history in conjunction with their 
examinations.  Thus, their examinations were more complete 
and fully informed than that of Dr. Dickerson.  Following the 
June 2004 VA examination, the examiner concluded that the 
Veteran's lumbar strain was related to his post-service job 
as a letter carrier.  Moreover, he found that the 
degenerative changes occurred normally in a person the 
Veteran's age.  The April 2006 VA examiner concurred with 
that conclusion and stated, essentially, that he was unable 
to find any evidence of or account for a nexus between the 
inservice lumbar strain and the degenerative disc disease 
many years later.  

In December 2008, following the testimony rendered at the 
Veteran's video conferences in October 2007 and April 2008, 
the Veteran was granted another VA examination to determine 
the nature and etiology of any low back disability found to 
be present.  Although the examination confirmed the presence 
of degenerative disease in the lumbar spine, the examiner 
stated that he was unable to state, without resorting to 
conjecture, whether the Veteran's low back disability was 
related to his time in service or his work for the postal 
service for many years after service.  As above, the VA 
examiner's statement was speculative, general, or 
inconclusive in nature.  Therefore, it is of no probative 
value in supporting or disproving the Veteran's claim.  

In July and August 2009, the Veteran was treated by Christian 
M. Dunsmore, M.D., for moderate degenerative facet arthritis 
at L5-S1 and L4-L5.  Despite such evidence, Dr. Dunsmore 
state that he did not have an etiology to offer for those 
findings.  As above, such evidence does not serve to support 
of disprove the Veteran's claim.  Accordingly, it is of no 
probative value.
Despite the several opinions which lack probative value, the 
Board finds the evidence sufficient to resolve the Veteran's 
appeal.  In sum, the evidence shows that although the Veteran 
sustained a lumbar strain in service, it resolved by the time 
of his separation from service.  While the Veteran contends 
that he continued to have low back pain after service, there 
are no recorded complaints or clinical findings of back pain 
until twenty-five years after his discharge.  Efforts to 
obtain records for that period have met with negative 
results; and the only competent evidence in support of the 
Veteran's contention that his back pain is related to service 
comes from Dr. Dickerson.  However, Dr. Dickerson's statement 
is offered without rationale and his conclusion is based on 
the a history given by the Veteran rather than a review of 
the claims file.  Moreover, the results of the two VA 
examinations in June 2004 and April 2006 were consistent in 
their findings, and their opinions were more complete and 
fully informed than that of Dr. Dickerson.  Finally, the 
Board notes that despite the Veteran's report of a long 
history of back pain following his initial injury in service, 
he did not file his initial claim of entitlement to service 
connection until November 2001, almost thirty-nine years 
after his discharge from active duty.  Such a delay suggests 
that a chronic, identifiable low back disability was not 
manifested until many years after service.

While no single piece of evidence or circumstance is 
dispositive of the issue, the preponderance of the competent 
evidence of record shows that the Veteran's current low back 
disability had its onset many years after service and is 
unrelated thereto.  As such, the Veteran cannot meet the 
criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

The Knees

The Veteran contends that he injured his knees in service 
while on sea duty.  He reports that a corpsman wrapped his 
knees with Ace bandages and that he was issued crutches to 
help him get around.  He states that he has had bilateral 
knee pain since that time and, therefore, he maintains that 
service connection for bilateral knee disability is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is also 
against that claim.  Accordingly, that appeal will be denied.  

The Veteran's service treatment records and the reports of 
his service entrance and separation examinations are negative 
for any complaints or clinical findings of disability in 
either knee.  A left knee disability, diagnosed as a torn 
lateral meniscus, was first reported during treatment at 
Metroplex Hospital in October 2001.  It was noted that he had 
first injured his knee in the 1970's in service and that he 
was successfully treated conservatively with bracing.  It was 
also noted that he had not had much trouble until September 
2001, when he experienced left knee pain during the course of 
his work.  The diagnosis was a tear of the left lateral 
meniscus, and shortly, thereafter, he underwent arthroscopic 
surgery.  Following further workup in November 2001, it was 
noted that the injury was not job related.  

In May 2004, the Veteran was treated by Stephen Smith, M.D. 
for bilateral knee pain.  It was noted that the Veteran 
continued to have small effusions but no significant 
pathology on X-ray.  Dr. Smith stated that it was possible 
that the Veteran's knee pain was related to a previous injury 
incurred in service.  

As with Dr. Dickerson's statement, Dr. Smith's opinion states 
no more than a possibility rather than a probability.  As 
such, it is speculative, general or inconclusive in nature, 
and cannot support the Veteran's claim.  Obert.  Moreover, 
the probative weight of the opinion is reduced because Dr. 
Smith fails to explain the basis for his opinion.  Sklar.  In 
this regard, Dr. Smith does not present a rationale for his 
opinion or indicate that he ever reviewed the Veteran's 
claims folder or service medical records.  In fact, Dr. Smith 
does not identify the nature of the Veteran's chronic right 
knee disability.  

In any event, Dr. Smith's opinion does not explain the lack 
of recorded complaints or clinical findings in service or for 
many years thereafter.  Again, Dr. Smith's conclusion appears 
to be based solely on the history reported by the Veteran.  
It must be emphasized that a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore.  Therefore, the Board finds Dr. 
Smith's opinion unpersuasive and of no probative value.  

Although the Social Security Administration granted the 
Veteran disability benefits in November 2005, in part for 
osteoarthritis of the knees, the preponderance of the 
competent evidence of record shows that it is unrelated to 
any event in service.  

Nevertheless, in December 2008, VA examined the Veteran to 
determine the nature and etiology of any knee disability 
found to be present.  Although the examination confirmed the 
presence of degenerative disease in both knees, the examiner 
stated that he was unable to state, without resorting to 
conjecture, whether the Veteran's low back disability was 
related to his time in service or his work for the postal 
service for many years after service.  As above, the VA 
examiner's statement was speculative, general, or 
inconclusive in nature.  Therefore, it is of no probative 
value in supporting or disproving the Veteran's claim.  

After reviewing the evidence of record, the Board finds that 
the Veteran's service medical records are negative for a 
chronic, identifiable disability of either knee.  Such a 
disability, diagnosed primarily as a torn lateral meniscus 
and osteoarthritis were not manifested in the left knee until 
October 2001.  Osteoarthritis of the right knee was not 
manifested until 2004.  Efforts to obtain records showing 
manifestations of disability in either knee prior to 2004 
have met with negative results.  The only competent evidence 
in support of the Veteran's contention that his back pain is 
related to service comes from Dr. Smith.  However, because 
Dr. Smith's statement is offered without rationale and his 
conclusion is based on the a history given by the Veteran 
rather than a review of the claims file, it is not probative 
of the issue of service connection for either knee.  
Moreover, the Board notes that despite the Veteran's report 
of a long history of knee pain following his initial injury 
in service, he did not file his initial claim of entitlement 
to service connection until November 2001, almost thirty-nine 
years after service.  

As above, no single piece of evidence or circumstance is 
dispositive of the issue.  However, the preponderance of the 
competent evidence of record shows that the Veteran's current 
knee disabilities had their onset many years after service 
and are unrelated thereto.  As such, the Veteran cannot meet 
the criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

Additional Considerations

In arriving at these decision, the Board has considered the 
representative's request that the Veteran be given another 
examination to determine the nature and etiology any back 
disability and any knee disability found to be present.  Such 
examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2009).  In this case, however, 
the medical evidence is adequate for rating purposes, as it 
is negative for any probative evidence of a relationship 
between the Veteran's back disability and service or either 
of the Veteran's knee disabilities and service.  Aside from 
the several opinions which lack probative value, the only 
evidence of such a nexus comes from the Veteran.  While he is 
competent to report evidence which is capable of lay 
observation, such as his symptoms, he is not competent to 
provide conclusions which require medical expertise, such as 
the diagnosis of those symptoms or the etiology of a 
particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  To request an examination under such 
circumstances would be tantamount to a fishing expedition to 
determine if there might be some unspecified information 
which could possibly support a claim.  However, VA's duty to 
assist the Veteran does not extend to fishing espeditions.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Accordingly, an additional examination is not warranted, and 
the request is denied.

The Board has also considered the doctrine of reasonable 
doubt.  It is the defined and consistently applied policy of 
VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility 
(emphasis added).  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009)); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  In this case, 
however, the preponderance of the evidence is against the 
Veteran's claims.  Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


